Citation Nr: 1438060	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-06 681A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C. § 1151, for residuals of a right knee surgery performed in June 2006.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968.  His awards and decorations include the Purple Heart.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in October 2011 when it was remanded for additional development.  Unfortunately, for the reasons discussed below, the Board finds that another remand is necessary prior to adjudicating the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim.

Preliminarily, a review of the record indicates some pertinent evidence is absent from the claims file.  VA and private treatment records indicate that in March 2014, the Veteran's right knee prosthesis became infected.  An April 2014 VA treatment record noted that the Veteran was initially treated at the Mountain View Hospital and then received seven weeks of rehabilitation at the Complex Care Hospital at Tenaya.  Although some of these records have been associated with the claims file, the records do not cover the entire seven week period. 

Additionally, in light of the evidence that the Veteran's right knee prosthesis became infected subsequent to his VA examination, the Board finds an addendum opinion is necessary. 
Lastly, while VA treatment records note that the Veteran's informed consent was obtained prior to his right knee surgery, there are no signed informed consent documents in the claims file.  These forms, if they exist, must be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records pertaining to any additional right knee disability stemming from his June 2006 surgery, to include private treatment records from Mountain View Hospital and the Complex Care Hospital at Tenaya, from March 2014 through May 2014. 

2.  Obtain VA treatment records from the Las Vegas Health Care System and any associated outpatient clinics from May 2014 to the present.

3.  Request from the West Haven VA Medical Center the consent form(s) signed by the Veteran in connection with his June 26, 2006 right knee arthroplasty.  The AOJ should document all attempts to obtain these records.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).  

4.  Following receipt of the foregoing records, obtain an addendum opinion from the November 2011 VA examiner, or if unavailable another appropriate examiner.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should address the following:
a. Is it at least as likely as not (50 percent probability or more) that the Veteran's June 2006 right knee arthroplasty resulted in additional disability or disabilities.

b. Is it at least as likely as not (50 percent probability or more) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providing treatment?

c. Is it at least as likely as not (50 percent probability or more) that the proximate cause of any additional disability was due to an event not reasonably foreseeable?

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner is advised that to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, VA furnished the treatment without the Veteran's informed consent.

The examiner is also advised that the term "event not reasonably foreseeable" means whether a reasonable health care provider would have foreseen the event.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should state whether it cannot be determined from current medical knowledge, or indicate what information would be necessary in order to be able to offer an opinion.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



